 OIL CITY BRASS WORKS131the Company, or any other employer to assign the disputed work toconstruction employees represented by these unions.3.Within 10 days from this decision and determination of disputethe Baltimore Building and Construction Trades Council, AFL-CIO,and each of its above-named members shall notify the Regional Direc-tor for the Fifth Region, in writing, whether or not they will refrainfrom forcing or requiring Chevrolet by means proscribed by Section8(b) (4) (D) to assign the work in dispute directly or indirectly toconstruction trades workers rather than to Chevrolet's own employeesin its maintenance department.[The Board quashed the notice of hearing in this case insofar as itapplies to Local 29 of the International Association of Marble, Slate,and Stone Polishers, Rubbers and Sawyers, Tile and Marble SettersHelpers and Marble Mosaic and Terrazzo Workers Helpers, AFL-CIO.]Oil City Brass WorksandInternational Brotherhood of Boiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Help-ers, Local 587, AFL-CIO.Case No. 23-CA-1416.March 5, 1963DECISION AND ORDEROn November 29, 1962, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action as set. forth in the attached Intermediate Report.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entire rec-ord in this case, including the Intermediate Report and the Respond-ent's exceptions and brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'We agree with the Trial Examiner's conclusion that the Respondent discriminatorilylaid off six employeeson March 9,1962We donot, however, rely on the finding thatthe Respondent had, during prior slack periods, followed a policy of reducing workinghours instead of laying off employees, and of considering seniority in selecting employees141 NLRB No. 12.708-006-64-v of 141-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, as modified below : 2(a) In section 1(d), substitute a period for the comma before theword "except," and delete the remainder of the sentence.3for layoff.We rely instead,as to this issue, on the evidence of the Respondent's unionanimus ; its references to these laidoff employees as "agitators" ;its independent violationsof Section 8(a) (1) of the Act; the timing of the layoffs, without notice, 3 days after theRespondent received the Union's request for recognition;and the fact that the recorddoes not support the Respondent's contentions that this layoff was economically necessary,nor that the selection of these employees for layoff was based upon their work performanceor experience.The chart set forth In the Intermediate Report showing weekly tonnage produced by theforge shop is corrected as follows:Maddox's crew produced 8.6 tons and Hammock's 30 9tons during the week ending March 30; Maddox's crew produced 25 tons and Hammock's8.1 tons during the week ending April 6.These corrections do not affect the TrialExaminer's conclusions nor our agreement therewith.2 For the reasons given in the dissent inIsis Plumbing&HeatingCo.,138 NLRB 716,Member Leedom would not award interest on backpay.8 The following change will be made in the notice: In the last indented paragraph andin the paragraph before the signature line, substitute a period for the comma before theword "except," and delete the remainder of the sentence.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner John H. Eadie at a hearing inBeaumont, Texas, on July 23, 24, and 25, 1962.At the opening of the hearing theGeneral Counsel moved to amend the complaint.The motion was granted.Theissue presented by the pleadings is whether Oil City Brass Works, herein referred toas the Respondent, violated Section 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended, herein called the Act.'After the conclusion of thehearing the General Counsel and the Respondent filed briefs with the TrialExaminer.'Upon the entire record and from my observation of the witnesses, I hereby makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation,having its principal office, plant,and placeof business at Beaumont,Texas, where it is engaged in business as a nonferrousbrass works, foundry shop,machine shop,and forge shop.During the period of12months prior to the date of the complaint herein, the Respondent purchasedgoods and materials valued in excess of $100,000 which were transported directlyto its Beaumont plant from points outside the State of Texas.During the same periodthe Respondent sold and shipped products,valued in excess of $100,000,from itsBeaumont plant directly to points outside the State of Texas.The complaint alleges, the Respondent's answer admits,and the Trial Examinerfinds that the Respondent is engaged in commerce within the meaning of theAct.H. THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local587, AFL-CIO, is a labor organization which admits tomembership employees of the Respondent.1Charges were filed on April 25, June 13, and July 20, 1962. The complaint was issuedon June 13, 1962.2 In its brief the Respondent submitted 20 proposed findings of fact and 1 proposed con-clusion of lawThe Respondent's proposed findings of fact have been accepted only whenconsistent with the findings of fact hereinafter made.Otherwise, they are rejected.TheRespondent's proposed conclusion of law is rejected. OIL CITY BRASS WORKS133III.THE UNFAIR LABOR PRACTICESA. BackgroundAt the request of employees GeorgeManning andOttoMitchell the Unioncommencedto organizethe forge shop of the Respondent's plant.Anorganizationalmeeting of the Union was held on March 3, 1962, at which time about 16 of theRespondent's employees signed authorization cards.By letter dated March 5, 1962, the Union advised the Respondent that "more thaneighty two (82%) percent of your production and maintenance employees" haddesignated the Union as their bargaining representative.This letter was received bythe Respondent on March 6, 1962. On March 9 the Respondent laid off seven em-ployees.The Union filed a charge with the Board on March 15, 1962. OnMarch 22 the Union and the Respondent agreed to a card checkagainst itspayroll.The card check disclosed that a majority of the employees in the forge shop haddesignated the Union as their bargaining agent.As a result and as part of theiragreement, the Respondent recognized the Union and placed the laid-off employees"on a preferential hiring list for a period of ninety days"; and the Union by letterto the Board dated March 26, 1962, requested that the charge be withdrawn. TheRegional Director for the Board by letter dated March 28, 1962, notified the Re-spondent that the charge had been withdrawn. Thereafter, the parties held bargain-ing session on April 9, 18, and 25, May 2 and 18, June 14, 22, and 29, 1962. Theyfailed to reach agreement on a contract.It is undisputed that George Bryant, Jr., herein called Bryant, Junior, is presidentof the Respondent, that Kyle Wheelus is vice president and treasurer; and thatGeorge Bryant III, son of Bryant, Junior, and herein called Bryant IH,isassistantto the president and acting plant superintendent. It is also undisputed that as ofMarch 9, 1962, Otis Ferguson, G. L. Blankenship, W. E. Maddox, and John Ham-mock were blacksmiths; and that they were supervisory employees within the meaningof the Act.B. Interference,restraint,and coercionStarting on March 6, 1962, after the Respondent had received the Union's letterrequesting recognition, Bryant, Junior, spoke to employees about the Union.Em-ployee Tom Gary was called to the office on March 6 about 4 p.m. Bryant, Junior,asked him if he had joined the Union, stating that "someone was organizing a unionback in the forge shop." Gary said that he did not know anything about it. Concern-ing the balance of the conversation, Gary testified credibly as follows:So he said well, he had an idea who it was, and he also told me, said somebodyis going to get hurt.And he said it wasn't going to be him, . . . because heowned the plant, he, his sister and his mother, and nobody was going to comein and tell him how to run his business.He said he run his business like hewanted to. .So he told me well, go on back to work and keep my mouth shut. And if Iheard anything about the union for me to let him know.And he told me, ... "If anyone says anything to you concerning whetherI talked to you about the union or not,.you tell them no . .If you dotell them that I talked to you about the union, you are just aliar . .Was you here when they had the strike before?" I told him no, I was not.Hesaid, "Well, they had a strike here once before . . . .The men went backfor the same money that they walked out on,.and the ones that washead of theunion atthat time, they are not around any more."On March 9 Gary was again called to the office of Bryant, Junior.He told Garythat "someone" had told him that he had signed an authorization card of the Unionand accused him of lying during their earlier conversation.When Gary deniedhaving signed a card, Bryant, Junior, said, "I wish I could believe that . . . .Well, O.K., go on and go back to work."On March 9 Bryant, Junior, spoke with Earl Kimball, Jr.He started theconversation by asking Kimball if he had been in "contact" with anyone, tellinghim that if he stuck his "neck out" and got "out on a limb," he would "cut it off."Bryant, Junior, said that he was not going to let anyone "from New York" tell himhow to run his business.He then asked Kimball, "You mad at me9"WhenKimball replied that he was not, Bryant, Junior, said, "Well, why did you signthatcard?.I heard you signed that card."Kimball answered that hedid notknow "anything about no card."Employee Enoch JamesBritthad a conversation with Bryant, Junior, onMarch 12.He asked Britt if either he or his uncle, employee Galen Britt, had anything to do 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the union activity "going on in the shop."When Britt denied having engagedin such activity, Bryant, Junior, said that he had "got rid of the agitators back thereand the rebels" and that he was "for a union" but "just couldn't live with it" in hisown plant.Ifind that the above conduct of Bryant, Junior, by interrogating employees con-cerning their union activity, by making threats of reprisal because of such activity,and by soliciting an employee to engage in surveillance of other employees' unionactivities, was violative of Section 8(a)(1) of the ActIn so finding I have creditedthe testimony of Gary, Kimball, and Britt, and have not credited the denials andcontrary testimony of Bryant, Junior.C The layoff on March 9, 1962The Respondent had a day shift and a night shift in the forge shop, each shifthaving a "ring side" crew and a "pot side" crew. Ferguson and Blankenship werethe blacksmiths for the day crews; and Hammock and Maddox were the blacksmithsfor the night crews.When business became slack on or about January 11, 1962. thehours of the day crews were cut from 8 to 6. The night crews, because of specialorders scheduled for delivery the following day, generally worked longer hours thanthe day crews.The hours of the night crews were cut proportionately on or aboutJanuary 11.At the time it was the Respondent's policy to lower the hours of workrather than to lay off employees or a whole crew in order to keep experienced crewsintact?At sometime between March 1 and 5, Bryant III told Hammock that "businesswas picking up a little bit."About I p m on March 6, Hammock and Maddoxwere called to the office of Bryant, Junior.Wheelus was present at the time. Bryant,Junior, asked Hammock and Maddox if they had joined the Union or knew anytningabout it.Both denied any knowledge of it. Concerning the balance of the conversa-tion, Hammock testified credibly as follows:He said well, that he had got a letterthatmorning notifying him thateighty-two percent of the men wanted to join the union,.He said that hefelt like both feet was kicked out from under him, and I told him I wasn'tgoing to have nothing to do with the union this time for the simple reasonI had lost my job before, and I didn't feel like I would do it again, and I wasn'tgoing to pay nobody to work, and he said well, the ones that got the unionstarted (in 1954) in the foundry was gone, and said if I didn't believe him, lookback there and see, . . he said, "Mr Wheelus, we have had business withthe union before and we know how to handle it, don't weT' And (Wheelus)said, "Yes, sir." 4On either March 7 or 8 employee George Manning told Bryant III that he hadheard that there was going to be a layoff and asked him if the rumor was trueBryant [II replied, "Not that I know of."By letter dated March 9, 1962, the Respondent's attorney acknowledged the Union'sletter of March 5, 1962, and denied the Union's request for recognition.On thesame date the Respondent laid off employees Otto Mitchell, George Manning, LeroyMiller, Charlie Allen, Jesse ikioblev, and Victor Norman Potts, JiEmployee D L. Stanton worked with the night pot-side crew under Maddox.When he reported for woik on March 9, Bryant, Junior, told him that he was not laidoff and that he was assigned to work with the night ring-side crew under Hammock 6aThe evidence shows that a ci ew ii orks as a team, and one misfit could lower the pro-duction of the crew or possibly endanger the safety of other employeesiMaddox testified substantially the same as Hammock in this connectionBlankenshipand Ferguson also were called together to the office of Bryant, JuniorFerguson testifiedthat Bryant, Junior, asked him if he knew anything about the Union and if he had "anyidea" who belonged to it , and that he was "instructed to not take sides" for or againstthe UnionBlankenship testified that Bryant, Junior, gave his "no instiuctions" in thisconnectionFerguson and Blankenship were called as witnesses by the Respondent5Employee Breaux, who had been hired on Maich 2 1962, also was laid off on Maich 9He was rehired shortly after March 96Robert Mendoza and Enoch James Britt, who also had been working under Maddox,were transferred to Hammock's cress on March 9 and March 12, respectivelyThe esi-dence shows that before March 9, 1962, the Respondent did not transfer employees fromcrew to crew, except in else of an emergency, and that it was more difficult to train aman for ring-side woi k than for pot-sideStanton testified that he had no rind-side OIL CITY BRASS WORKS135While Stanton was waiting to go to work and in his presence,Bryant III told anemployee who had inquired as to "what was going on"that he was"getting rid ofsome of the union agitators."When Maddox reported for work on March 9, Bryant,Junior, told him that hewas being transferred to Ferguson's crew "as a helper" but without a cut in pay.Galen Britt, who prior to March 9 had been in Maddox's crew and who had "verylittle"ring-side experience,was transferred to the day ring-side crew under Blanken-shipRobert Linscomb and Jake Wright who before March 9 had worked withBlankenship's crew and who had worked a full day shift on March 9, were told byBryant, Junior, to "double over" and work with Hammock's crew that night 7 There-after. they worked with Hammock.Linscomb replaced Manning as the hammeroperator on Hammock's crew, and Wright replaced Mitchell as the "hyster" operator.On March 9 and after he had been notified of his transfer to Hammock's crew,Linscomb complained to Blankenship about the change.Blankenship told him,"Bob, I didn't have athing to do with thatThe old man [Bryant, Junior]done that in the office I didn't know nothing about it until you got your check "He also told Linscomb that Bryant, Junior, had "wrecked" his crew.Otto Mitchellalso had a conversation with Blankenship on March 9When Mitchell asked himif he knew "how this lay-off was erected," Blankenship replied, "No, I have been inthe shop for twenty years and this is the firsttime I have ever heard of acompany laying off a bunch of men without consulting the blacksmiths " 9On March 12 Hammock told Bryant III that he could not get out the tonnagethat he had before March 9 or match the tonnage of Blankenship's crew because hismen "didn'tknow what they were doing."Bryant III replied that the Respondent"would bear with [Hammock's crew] until the new men learned what they weredoing over on the [ring] side," and that he believed the forge shop would "runbetter" because "they got shed of the agitators."On or about March 19 Ferguson and Maddox were called to the office of Bryant,Junior.Concerning the conversation, Maddox testified credibly and without con-tradiction as follows.(Bryant, Junior) says, "You men are doing a good job back there on thattonnage, . . . keep it up.But,.Iwant to tell you onething,.if I find out, Ross [Ferguson], that you have got anything to do with thatunion I will run you off,and I will put Maddox in your place....If I findout,Maddox, you have got anything to do with it, I will just run you off." . . .(Ferguson) says, "We got so much work back there, when are you going toput on that other crew you fired?" . . (Bryant, Junior) hit that deck likethat [illustrating] and said, "Don't let me never hear you say that again .Those men was laid off and, . . . you remember that. I don't care who tellsyou, who asks you or anything, you tell them . . . that they was not fired,they was laid off."On March 30 Maddox replaced Hammock as blacksmith on the night ring-sidecrew.However, for 2 or 3 days he worked double shifts while still working withFerguson's crew.Within a day or two after Maddox assumed the blacksmith job,his crew punched nine rings off center.He was called to the office because of thisand reprimanded by Bryant, JuniorHe then said to Maddox, "Anotherthing..how come you let those men out last night to talk to those union guysout there?"Maddox replied, "I didn't open that gate. I didn't let nobody havethose keys to go out there and open it." 9After argument about the gate, Bryant,Junior, stated that he had "pulled" the names of Maddox and Hammock "out of thatexperience and that to his knowledge Britt and Mendoza also did not have any.Maddoxtestified that in his opinion, Stanton, Mendoza, and Britt were not qualified to performring-side work7The Respondent paid the overtime rate of time and a half for hours worked over 8 perday and 40 per week.9Both Linscomb and Mitchell testified without contradiction to the above conversationswith BlankenshipHammock also testified without contradiction that on March 9Blankenship told him that he did not know "anything" about the layoff; and that onMarch 12 Blankenship complained to him that he wished he had his "old men back" aslie could not meet the required production with his new crew and told him that he couldnot understand why the Respondent laid off the employees without consulting the black-smiths about it'The evidence shows that the blacksmiths were entrusted with the keys to the gatesThe facts concerning the gates will be related hereinafter 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDhat today" as having signed union authorization cards, stating, however, "It lookslike somebody forged your name and put it in there."Maddox replied, "You ain'tseen myname in no hat because you ain't pulled it out." 10After March 12 and whsle Hammock was blacksmith for the night ring-side crew,it had been working from 8 to over 10 hours per day. It continued to work over 8hours per day when Maddox assumed the job."Maddox complained to Bryant IIIthat his crew was shorthanded and needed help.Maddox was working doubleshifts at the time.That same day Hammock worked a double shift, working onshifts with Ferguson and Maddox.At the start of the night shift Bryant, Junior, tookthe gate keys away from Maddox.The Respondent's records show the weekly hours for the crews of the blacksmithsnamed and the weekly "tonnage" for the forge shop as a whole, as follows:Week endingFergusonMaddoxBlanken-shipHammockTonnage1/12________________________________________35 835 635 535160,9431/19________________________________________3037 93041172,1261/26________________________________________3035 93035 2144,6812/2_________________________________________*26 3*30 734*36 9168,0112/9-----------------------------------------*26 5*333035 4162,5062/16________________________________________30363037 7187,3532/23----------------------------------------3035 53037 2180,0973/2_________________________________________3243 63040 2193 9483/9_________________________________________30 6*283036 7152,1283/16---------------------------------------47 1------------3645182,6823/23----------------------------------------46 7------------4042 8178,1263/30________________________________________45 9(12)47 6*39 5216,5794/6-----------------------------------------39 7------------43 7*33 1185,3854/13----------------------------------------41 8------------42 2*24 3143,1504/20 1s-------------------------------------35 9------------33 4*25 3109,7614/27---------------------------------------44 3------------40 1*8 2131,6885/4---------------------------------------47 1------------46 9-----------124,5775/11------------------ --------------------44 8------------42 6-------------147,0025/18--------------------------------------41 7------------145,1105/25--------------------------------------41 4-----------40-----------148,397*Denoting 4 days or less of workBryant, Junior, and Bryant III testified at length concerning the economic necessityfor the layoff.Bryant III testified, "The first time we actually discussed laying offwas when I reported to [Bryant, Junior] on the evening of [March 8] that we wereshort of work and we were going to run out by Monday morning." Bryant, Junior,testified, in substance, that the decision to make the layoff was made during themorning of March 9; that the selection of the employees to be laid off was made byblacksmiths Blankenship and Ferguson during a meeting at which he, Bryant III,and Wheelus were present; that although he had asked Maddox to attend the meet-ing, "he did not show up at all"; 14 and that he did not attempt to notify Hammockbecause he was at home. Bryant III testified that the "blacksmiths, themselves, andMr. Willis" (the Respondent's "head estimator and coordinator between Sales andEstimation") selected the employees for layoff; that he had "very little, very, verylittle" to say about who was going to be laid off; and that Bryant, Junior, "took verylittle part in it, actually.He more or less sat back and let them plan it out and then11Maddox testified that he had in fact signed a card beforeMarch 9Asrelated above,the Respondent and the Union agreed to a card check on March 22.The evidence showsthat the card check was made at some time before March 26 by the Respondent's payrollclerk and that a "card was signed by a supervisor and such card was not counted "11The Respondent's records show that Maddox was blacksmith from March 30 throughApril 4, and that Hammock was transferred back as blacksmith on April 612 As noted above, Maddox was the blacksmith on the night shift from March 30 throughApril 4.13April 20 was a holiday on which no work was performed14Maddox testified that Bryant,Junior, did not tell him about the meeting, but did tellhim, "I want to see you directly"He testified that he went home "mad" because he hadnot received his pay on time that morning. OIL CITY BRASS WORKS137he approved it."Blankenship testified that he, Ferguson,Wheelus, and Bryant IIIjointly selected the employees to be laid off.Ferguson testified to the effect thateveryone present at the meeting participated in the selection of the employees to belaid off without objection or dissension.15Aside from the conflicts in the testimony of the Respondent'switnesses concern-ing the manner in which the employees were selected for layoff,16 the Respondent'sown records do not support its defense of economic necessity.The evidence showsthat the Respondent worked on customer orders and did not carry any inventory. Itstonnage of 31,274 for Monday, March 12, was about average, as was its weeklytonnage for the week ending March 16. In fact,the tonnage for the month ofMarch 1962 was by far the best of any of the months from January through June1962.The fact that the Respondent required some employees to work double shiftsand Ferguson's and Hammock's crews to work in excess of 8 hours per day for al-most every day after March 12, as much as 10 to 13 hours on some days, furtherweakens the Respondent's claim of economic necessity.The evidence shows that prior to March 9 the Respondent had a policy of cuttingthe hours of work when business was slack in order to retain experienced crews; thatimmediately upon receiving the Union's letter on March 6 it interrogated employeesconcerning their union activity, threatened them with reprisal because of such ac-tivity, and requested them to engage in surveillance of the union activity of otheremployees; and that 3 days after learning of the union activity in the forge shop itabandoned its policy of cutting hours and eliminated a crew.The Respondent did not consider the length of service of employees in the layoffon March 9.17 There is credible evidence in the case that in the layoff during Feb-ruary 1962 of employee M. A. Atwood seniority was taken into consideration, withBryant, Junior, instructing Bryant III to select employees for layoff "strictly byseniority, if it wasn't but one hour, and he didn't know it, to go to the book and findout."To rebut this and other evidence on seniority the Respondent adduced in evi-dence records showing that when five employees were laid off during October 1958,two of the employees who were laid off had more seniority than four employeeswho were retained.However, this exhiibt is not conclusive on the subject since itindicates that three of the employees who were laid off were selected because theywere the last ones hired in the forge shop. _n sum, 4 believe that the evidenceshows that during past layoffs the Respondent did consider seniority in the selection ofemployees.Upon the entire record on this issue I find that by laying off Mitchell, Manning,Miller, Allen, Mobley, and Potts on March 9, 1962, the Respondent violated Section8(a) (3) and (1) of the Act.18 The fact that the record is silent on the question ofwhether or not Miller, Mobley, and Potts were adherents of the Union does not fore-close the above finding as to them,19 in my opinion, in view of the Respondent's con-duct as a whole, and of the statements concerning "agitators" and "rebels" in par-ticular.It is clear that the Respondent discriminated against these six employeesbecause it knew or suspected that they were adherents of the Union.2°D. The discharge of Earl Kimball, Jr.Kimball was hired by the Respondent on April 18, 1955.He worked as a "sawhelper" and at times as a saw operator,cutting steel.He worked on the night shiftwith saw operatorTom Gary. Kimballhad signed an authorization card and hadattended union meetings prior to March 9, 1962.16 In his pretrial statement Ferguson stated,"A little while after Billy Bryant got aletter from the union he called me in and talked about the lay-off, we only talked aboutwho on my crew was to be laid off and we didn't talk about those on the other crews whowere to be laid off."'"Asnoted above,the testimony of Linscomb,Mitchell,and Hammock concerning con-versations with Blankenship on March 9 stands uncontradicted14A list of employees in the forge shop as of March 8, 1962,with their dates of hire,is attached hereto as Appendix A18The findings of fact are based in part,as related and found above,on the creditedtestimony of Hammock, Maddox, Mitchell, Stanton, Linscomb, and AtwoodDenials andcontrary testimony of Bryant,Junior, Bryant III, Blankenship,and Ferguson are notcredited")As related above, Manning and Mitchell were the instigators of the Union in theforge shopAllen signed an authorization card and attended union meetings beforeMarch 9, 196220 It is worthy of note that Manning. Mitchell,and Allen were three of the most versa-tile employees in the forge shop.Each had acted as a substitute blacksmith 138DECISIONS OF -NATIONAL LABOR RELATIONS BOARDOn March 14, the Respondent had two orders involving the same weight andnumber of pieces, one for alloy steel and the other for carbon steel.That nightHammock went to Kimball with "the order in his hand" for the carbon steelKim-ball saw the weight and number of pieces and assumed that the order was for thealloy steel.This misunderstanding on Kimball's part was brought about because ofa statement by Hammock concerning the alloy order during the preceding night.Kimball brought the alloy steel to Hammock's crew; and it was put in the fire forthe day crewWhen Kimball reported for work on March 15, he was discharged byBryant, JuniorConcerning the reason why he discharged Kimball, Bryant, Junior, testified asfollows.Well, Mr Hammock sent him out there with an order to bring in some steel,and to put in the furnace for the morning crew to go to work on the first thingin the morningHe goes out there and we have two separate, I mean two orders for the samenumber of piecesOne of them is out of an alloy steel and one is out of acarbon steel, and he picks up the alloy steel, which we have to sign an affidavitthat these parts are one certain thing, see, and it's a pretty responsible lob thathe has, and he is supposed to know what he is doing, and he has been doing itfor some time, and he goes out there and gets the alloy steel, and, if I am correcton that, I believe that is straight, he got the alloy steel and put it in the fire andthe next day the crew found out that the other stuff that was supposed to havebeen made was still out there and yet the order had already been turned in,and it was called to my attention on thatNow, if anyone is going to be that careless and Oil City Brass Works putstheir name on it around there, and makes an affidavit to the effect that this iscertain specs. in that classification, see, then we are liable for a hell of a bigdamage suit.He admitted that similar mistakes probably had been made before, but was unableto name any other employee discharged for the same reason.He also admitted thatitwas the blacksmith's duty to check on the saw helper and make sure that the orderwas correct, and that Hammock at the time of discharge had pointed out to him thathe was equally responsible for the error.In this connection Hammock was questioned and testified credibly as follows:Q.What was the job of the saw boy?A Well, he was supposed to mark the order, put it down on the street, pickitup on the small Hyster and bring it into the shop for us to make the forging.Q.Was the mistake partly by Kimball'?A Partly, yes, sirQ.What was the mistake9A He brought in the wrong kind of steelThey had two orders out there,two kinds of carbon steel, and he brought in the wrong carbon steelQ. Did you talk to Mr. Bryant about this mistake?A Yes, sir.Q What did you say to Mr. Bryant about this mistake?A.Well, he called me up there and asked me, wanted to know who put thewrong iron in the fire, and I told him that we put it in the fire, and he asked-I told him that I gave Earl the order and he brought it in the shop and I wasworking, and the boys picked it up and put it in the fire, and they put the wrongiron in the fire, they didn't notice the iron, and Earl brought it in the shop.And he said well, get Earl in there.And I told him it was as much my fault asitwas Earl'sI should have checked the iron before he put it in the fire.Q What did Mr Bryant say to that?A He said that was too big a mistake to overlook.Q. Did he say he was going to fire him?A. Yes, sir.Q. Did you speak to him about firing him?A. I told him that it made me feel bad about it, and I wished he wouldn'tbecause it was as much my fault as it was his.Q.What did he say about that?A. He said it was too big a mistake.Q Were these mistakes made before?A. Yes, sir.Q. How often would they occur? OIL CITY BRASS WORKS139A. Not too frequently. I would say about once every two or threemonths.Q. Had any other man ever been fired for making this same mistake?A. No, sir.Maddox testified without contradiction that about 2 weeks after March 9, 1962, thesaw helper on the day shift brought a wrong order to Ferguson's crew; that this ironalso was put in the fire by mistake; and that no one was reprimanded because of themistake.The conversion between Bryant, Junior, and Kimball on March 9, 1962, has beenrelated and found above.The statements of Bryant, Junior, at the time show thathe knew or suspected that Kimball had signed a union authorization card and threat-ened him with discharge if he got "out on a limb." In view of this evidence and thefact that employees had not been discharged before for making the same mistake, Iconclude and find that the stated reason for Kimball's discharge was a pretext andthat the discharge was in violation of Section 8 (a) (3) and (1) of the Act.E. The layoffs on and after April 26, 1962Tom Gary was the saw operator on the night shift.AfterMarch 9, 1962, em-ployees Enoch James Britt, David L. Stanton, and Robert L. Linscomb worked onthe night shift under Hammock and Maddox.Stanton, Gary, and Linscomb signed union authorization cards and attended unionmeetings.Linscomb was a member of the Union's bargaining committee, and at-tended a bargaining meeting between the Union and the Respondent before his layoff.Starting on March 29 the Respondent decreased the number of working days ofthe night shift. It did not work on March 29 and 30, or on April 5. It worked only3 days each during the weeks ending April 13 and 20. It worked only 1 dayduring the week ending April 27, with its last day of work on April 26. Thecomplaint alleges and the answer admits that Linscomb, Stanton, Britt, and Gary werelaid off on April 26, May 3, May 4, and May 10, 1962, respectively.21 After April 26Britt worked for only 11/2 days, with his last day of work on May 4.He was recalledto work on June 22. Stanton was recalled on May 3 to work on a night pot-sideshift under Ferguson.This was his last day of work for the Respondent.The conversations between Gary and Bryant, Junior, on March 6 and 9 andbetween Enoch James Britt and Bryant, Junior, on March 12 have been related andfound above.Prior to the layoff on March 9, 1962, Linscomb worked on the day shift underBlankenship and employee Galen Britt worked on the night pot-side shift underMaddox.On that date they were transferred, Britt to the day ring-side shift underBlankenship and Linscomb to the night shift under Hammock.About March 14Lipscomb had a conversation with Blankenship,tellinghim that he and Galen Brittwanted to swap back to their original shifts.Blankenship stated that he had not had"anything to do with" the change in shifts on March 9, that Bryant, Junior, had madethe decision, and that it was agreeable with him for them to swap shifts if Bryant,Junior, approved.Linscomb then asked Bryant, Junior.Bryant, Junior, told himthat he could not make the change since "the blacksmiths had chosen the crews."When Linscomb said, "Mr Bryant, Shorty Blankenship said you chose the crews."Bryant, Junior, replied, "Well, I can't tell you, there is a personal reason, but I can'tswapyou back."Sometime after March 9, Galen Britt had a conversation with Ferguson. In thisconnection Britt testified credibly that Ferguson said, "It's a shame that these littlekids and women has to put up with a man's ignorance. . . .Some of these guyscome in here, think they are going to take this shop over but they are going to getbadly fooled."Employee Thomas Lewis worked with Ferguson's crew as a helper.On oneoccasion after March 9 when the crew was shorthanded, he complained to Ferguson.Concerning the conversation, Lewis testified credibly and without contradiction asfollows : 2221 The testimony of Gary shows that he was working for the Respondent at the timeof the hearing herein ; that starting on or about April 26, 1962, he worked short weeks ;and that from that date until the hearing he was never laid off for a whole week.21Galen Britt testified without contradiction that at times Blankenship's crew wasshorthanded;that he asked Blankenship to get additional help;that on "one day afterthe holiday" (April 23) when the crew was "two men short"he had to quit work becauseof exhaustionHammock testified without contradiction that on May 4 he heard FergusontellBryant III that if he wanted to get the work out that night he should call back the"crew walking around on the outside"as he had worked enough that week. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDI asked him to get someone to help me, my back was giving me some trouble,and he said he couldn't help me none, and I asked him, you know, about, welltaking one of the men off of the other crew, they had seven men in one crewat that time, and he said he couldn't do that, Mr. Bryant was running the plantlike he saw fit, and so I asked him why, and he had said that there was acouple of hotheads that just kept something stirred up all the time, .. .The Respondent contends that it laid off the night crew on April 26 because"business continued to fall off." The Respondent's records, as set forth above, showthat starting with the week ending April 13 the weekly tonnage dropped sharplyand continued low through April and May. The tonnage figures for April and Maywere 598,515 and 655,482, respectively.The tonnages for February and March were685,734 and 821,046, respectively.While it is undisputed that the Respondent's business fell off after the first weekin April and that the monthly production for April was the poorest of any of themonths from January through May, nevertheless I am constrained to conclude fromthe record as it stands that the Respondent's motive was discriminatory in the layoffson and after April 26.As in the layoff of March 9, the Respondent abandoned itspolicy of cutting hours in order to retain experienced crews. Instead, the day crewswere required to work overtime,23 and the night crew worked short weeks. This alsowas contrary to past practice, since the evidence shows that prior to March 9 thenight crews worked longer hours than the day crewsFurther, the Respondent didnot follow seniority in the selection of employees for layoff.The incident involving blacksmith Maddox and Bryant, Junior, during the firstweek in April, related above, shows that Bryant, Junior, was suspicious of the nightcrew.24On this subject it is significant that he refused to allow Linscomb, a knownleading adherent of the Union, to change shifts with Galen Britt. If the change hadbeen permitted, then Linscomb would not have been involved in the layoff of thenight crew.In conclusion, the evidence indicates that if the Respondent had not laid offemployees on March 9, a layoff during the second or third week in April possiblywould have been necessary.However, since the Respondent has become so en-meshed in its own unfair labor practices, the Trial Examiner is unable to differentiatebetween the layoff on March 9 and that occurring on and after April 26. Accordingly,I find that the Respondent laid off Linscomb on April 26, Stanton on May 3, EnochJames Britt on May 4, and Gary on May 10 because it knew or suspected that theywere adherents of the Union, and that such conduct was violative of Section 8(a) (3).and (1) of the Act.F. The changes in working conditions after March 9, 1962The complaint, as amended, alleges that "all hourly-paid production employees inthe Forging Department at Respondent's Beaumont, Texas, plant, exclusive of black-smiths, clerical employees, professional employees, guards, watchmen and super-visors, as defined in the Act, constitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b) of the Act."Although in itsanswer the Respondent denies this allegation, it admits that on or about March 22,1962, it recognized the Union as the exclusive bargaining representative of theemployees in said unit.At the hearing the Respondent presented no evidenceon this issue.Accordingly, I find the above unit constitutes an appropriate unitwithin the meaning of Section 9 (b) of the ActThe complaint alleges and the Respondent's answer denies having knowledge thaton or about February 24, 1962, a majority of the employees in said unit designatedtheUnion as their representative for the purpose of collective bargaining. JohnFlowers, business manager of the Union, testified without contradiction that at ameeting of the Union held on March 3, 1962, "at least sixteen" of the Respondent'semployees joined the Union.As related and found above, the Respondent recognizedthe Union after a check of the union authorization cards against its payroll. Sincethe evidence shows that there were only 25 employees in said unit, I find that theUnion represented a majority at all times on and after March 3, 1962.Hammock testified that- After the layoff of March 9, Bryant III told him tocut down the rest periods between heats to 10 or 15 minutes; the rest period "usually"was 30 minutes before the layoff; for a lone period of time before the layoff therehad been a telephone in the forge shop with which the employees had been able23Employee M A Atwood, a helper in Blankenship's crew, testified without contradic-tion that after March 9 his crew worked "a few Saturdays." The Respondent's recordsdo not show any Saturday work.24Other facts in this connection will be related hereinafter OIL CITY BRASS WORKS141to receive and make calls; the telephone was disconnected after the layoff; he spoketo Bryant III about the telephone, asking him what he should do in case an employeegot hurt; Bryant III told him that he would "just have to get out and call"; at thetime he did not know that the telephone had been installed in the saw shed; theringing of the telephone could not be heard when it was in the saw shed; and afterthe layoff the locks on the gates were changed.Maddox testified that: He spoke to Bryant III about the lack of a telephone,asking him what he should do in case an employee was injured; Bryant III said, "Iwill see Dad about it"; the following night when he asked Bryant III if he hadchecked on the telephone, Bryant III replied, "Sure did, but that is the way Dadwants it"; it was necessary to take rest breaks between heats "for the iron to gethot and for another thing, ... it was so hot in there that you just couldn't fight it";before the layoff on March 9 as blacksmith he took "regular" breaks; and whenhe worked with Ferguson's crew, Ferguson charged up a break of 30 minutes onthe timecard "but he didn't take it." 25Linscomb testified that: Before the layoff on March 9 the rest periods were"approximately thirty minutes between each heat"; after the layoff and when heworked for Hammock the breaks were "between fifteen and twenty minutes, aroundthere"; from the start of his employment (July 28, 1954) until the layoff on March 9there had always been a telephone in the forge shop with which employees couldmake and receive calls; when the telephone was disconnected after the layoff, hecomplained to Bryant III; Bryant III told him Bryant, Junior, "wanted it that way";before the layoff the employees had been free to use the gates leading to the plantduring rest periods in order to go to "a little store on Crockett Street there, we wouldgo in and out and get cigarettes,ice cream and stuff....On the SP side, the alley,well,we would walk out there and sit down on some benches, cool and get somefresh air"; after the layoff the gates were locked; on two or three nights the black-smiths did not have keys to the gates;26when he complained to Bryant III aboutthe locked gates, he replied that he had "got orders to lock them";on one nightwhen he was waiting for a gate to be unlocked so he could go to work, Bryant,Junior, came out of the office and asked him if the gate was locked; he replied, "Yes,sir, you know thatgate islocked.You ordered them to all be locked"; andBryant, Junior,then said, "Well,if business don't pick up looks like I am going tohave to lock it up and go fishing." Concerning a barrier between the forge shopand the machine shop,Linscomb was questioned and testified as follows:Q. Did you ever have a conversation with Mr.Bryant about the West Berlinfence?A. Yes, sir.Q.Would you tell me about that?A. That West Berlin fence, what we were referring to was a fence betweenthe foundry and the machine shop. Prior to the union,those doors and gateswere left open and I had all the freedom to go to the plant, machine shop, anyplace I wanted, and after the March 9 lay-off he locked the gates and I couldn'tgo in to get the maintenance man to come repair my hammer or anything else.I had to get a foreman to go in there. And we got to referring to it as theWest Berlin fence.Q.Whoreferred to it as the West Berlin fence?A. All of us guys working there.Q. Did Little Billy ever tell you about the welding shop, what would happenif you went into the welding shop9A. Yes, sir, he told us when we passed the welding shop we would be fired.Employee Thomas Lewis, Jr., testified with respect to the gates on the day shift,.. they had some locked before, but usually when we come down in the morning,it stayed open until we left or once they came by and locked them, but here since thelay-off they locked them altogether, and if you had to get out sometimes they wouldlet you out and sometimes they wouldn't. .You had to find the kev for them."Lewis had a conversation with Bryant III about the barbed wire that had-been strung25Atwood testified,". . .on Shorty Blankenship's side we didn't have no breaks, youmight as well say . . . . After the lay-offsNoon hour was about the only time we got alittle break and that was around twenty to thirty minutes " Galen Britt testified thatbefore the layoff on March 9 "we had a thirty-minute break between heats"; that afterthe layoff and while he was working for Blankenship"I was cut down to anywhere fromten to fifteen, twenty minutesSometimes wouldn't even get one [break]."26 As related above, on one occasion the keys were taken from Maddox by Bryant III.Hammock testified that "one night" after the layoff the keys to the gates were takenaway from him. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDover the gates after the layoff.When Lewis asked Bryant III about the barbed wire,he replied, "How do you like my concentration camp9" Lewis also testified thatbefore the layoff the employees were free to go into the machine shop to "get cokesor something like that, and we could go in there to talk ... to a couple of fellows";but that after the layoff "they locked these two gates and kept them closed and gaveus orders not to go up there any more, and that is where the expression West Berlinwall came up." Concerning the removal of the telephone in the forge shop, Lewistestified, "I don't remember the exact time it was, but I know after the lay-off therefor awhile we didn't have no phone back there, and I didn't know that the phonein the saw shed was connected up, but I do know that lots of time we would workover past the time that the saw boys wasn't working, and they would lock the doorand there wouldn't be no way that you could get into the saw shed after they lockedthe doors. I think Mr. Hoffman, he is the night watchman, I think he locked it upat 5:00 o'clock. If you worked after 5.00 o'clock, and were on time, there wasn'tno way we could get to the phone."Bryant, Junior, testified that barbed wire was strung over the gates "to keep peoplefrom climbing over the gateswe had been losing a lot of the tools and stuff outof the plant."As to the reason why the telephone was disconnected in the forge shop.he testified, "I moved it out into the saw building, . .which is right across the streetfrom the forge shop ..We had some telephones that we had to move aroundin the plant, particularly in our office upstairs,.and we felt that it was moreadvantageous to have this phone in the middle of the plant instead of just one pointI decided that I didn't want to have the phone on my line if I made calls inthe evening.Also, under the old set-up the men in the forge shop could get outsidecalls.I didn't consider it was necessary for them to get outside calls as it mightcause them to waste time." Concerning the reason for the locking of the gates hewas questioned and testified as follows.Q. In connection with the gates, "The reason we took these measures was tokeep tools and equipment and material from leaving the plant and also to stopour people from running down the street while they were on duty "A That's correct, too, sir, I remember thatQ. Prior to the union weren't the men permitted to go outside and get apack of cigarettes or to go outside and sit on a bench when they so felt, if theforeman gave them permission?A. Yes, they were.Q. So now you locked the gates so they couldn't do that?A. That's right. If they were hurt outside that gate, I am still responsible forthem.Q.Wasn't that also the case before the union came into the picture when themen were allowed to do that9A. That's right.Bryant III testified, in substance, that Bryant, Junior, never gave any orders toshorten the rest periods; he himself gave such orders during February and not duringMarch because "the breaks were being excessively taken .. . we tried to get produc-tion up. Some of the breaks were running forty-five minutes at night." 27Concern-ing the gate between the forge shop and the machine shop, Bryant III testified, "Theywere opened at one time and the reason they were closed was, as Mr. Lewis testified,they would go up and have a soda pop and visit, this, that, and the other, and thatwas the reason, right there, that they were closed, because they were distracting themachinists "As to the reason for the barbed wire over the gates Bryant III testifiedto the following:There's always been three strands of barbed wire over the top of the gate. Ihave noticed on several occasions that the barbed wire has been bent down,there's been mud on the top of the Trinity Street gate. on the Neches side, notthe Neches side, but the Crockett Street side, and where it is very apparent thatsomebody has climbed in and out of the shop.We thought it was a good idea to take and put some added protection overthe top of thatEven with the barbed wire that westrungover the top of the gates, not twomonths ago, three months ago, I caught two little Negro children climbing overthe barbed wire, with all of that that's up there, climbing in the plant to play,particularly on the week ends. It was just to keep personnel out of the plant,not personnelthat worked for us, but persons on the outside, outsiders, fromcoming into the plant.27Ferguson testified that after the layoff of March 9 he was not directed to shorten therest periods and that as far as his crew was concerned he did not shorten them. OIL CITY BRASS WORKS143It is undisputed that the Respondent after the layoff of March 9 changed the hoursand days of work of the employees on the night shift, locked the plant gates duringworking hours, and disconnected the telephone in the forge shop. I credit the abovewitnesses for the General Counsel and find that the Respondent shortened the restperiods after the layoff of March 9. It is clear from the record that the Respondentmade the above changes in working conditions in reprisal for the union activities ofthe employees. It is also undisputed that the Respondent did not advise or consultwith the Union concerning the changes.Accordingly, I find that by these unilateralchanges the Respondent violated Section 8(a)(1), (3), and (5) of the Act. I do notfind that the stringing of barbed wire over the gates was violative of the Act.G. The meeting of May 2, 1962The complaint alleges a violation of Section 8(a) (5) of the Act in that "On orabout May 2, 1962, Respondent terminated bargaining negotiations with the Unionbecause the latter filed the instant unfair labor practice charges."Concerning this meeting, Flowers testified as follows:Article 22 dealt with the company's prerogative of running their business.And it gave them the sole right to perform and operate their business withoutany union interference.And they said they could not live with that.Mr. Benckenstein said they would not accept it, that it would cause a hardshipon him and his company, and at this time I get up to pull off my coat to hangitup, just like I did when I come in here, and when I came back to the table Isaid, "Well, looks to me like the best thing for us to do, that you are not goingto agree on anything at all, we might as well just go on through the contractand mark it up 'No' just to save time."And when I made this statement Mr. Benckenstein said, "Well, are you callingoff themeeting?"I said, "Well, I certainly am not. I just made that remark in passing."And he said, "Well, you arenot bargaining in goodfaith.And we are notgoing to discuss it any further. Just go on and file some more unfair laborpractices, charges, and we will meet you in court.".I said, "Well, you meanto tell me you are not going to meet with us any further?"And he said, "That's right, we don't intend to meet with you any further."So with those remarks I picked up my coat and put it back on and we leftBryant,Junior,testified that the negotiations were broken off during"one session."In this connection he testified, "Well, the thing is that the business manager got upand took off his coat and turned around and said, `Well, boys, we might as wellgo home if this is the way it's going to be, you know, if they are going to object toeverything, let's call it off.'And some of the boys during the excitement there, orsomething, I don't know, they all called it off, and that was it. .While I credit Flowers' version of the meeting, I do not find that the Respondent'sconduct on this occasion amounts to a refusal to bargain. It appears that themeeting broke up because of a misunderstanding or argument between Flowersand the Respondent's attorney during the heat of discussion of the contract terms.Further, the evidence discloses that the parties had four bargaining meetings afterMay 2.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent discriminated against Mitchell, Manning,Miller, Allen, Mobley, and Potts by laying them off on March 9, 1962, by discharg-ing Kimball on March 15, 1962, and against Linscomb, Stanton, Enoch James Britt,and Gary be decreasing the number of working days on and after March 29, 1962,and laying them off on April 26, May 3, May 4, and May 10, 1962, respectively.Accordingly, it will be recommended that the Respondent offer Mitchell, Manning,Miller,Allen,Mobley, Potts, Kimball, Linscomb, and Stanton immediate and full 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement to their former or substantially equivalent positions without prejudiceto their seniority or other rights or privileges,28 and make them and Britt and Garywhole for any loss of pay suffered by reason of the discrimination by payment toeach of them of a sum of money equal to that which he would have earned as wagesfrom the date of the discrimination to the date of reinstatement, or to June 22, 1962,in the case of Britt, less his net earnings during such period in accordance with theformula prescribed in F. W.Woolworth Company,90 NLR-B 289, together withinterest on such sums, such interest to be computed in accordance with the formulaprescribed by the Board inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of Section 2(5) oftheAct.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.4.By discriminating with respect to the hire, tenure, and other terms or conditionsof employment of Mitchell, Manning, Miller, Allen, Mobley, Potts, Kimball, Lins-comb, Stanton, Britt, and Gary, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.5.All hourly paid production employees in the forging department of the Re-spondent's Beaumont, Texas, plant, exclusive of blacksmiths clerical employees, pro-fessional employees, guards, watchmen, and supervisors, as defined in the Act, con-stitute an appropriate unit within the meaning of Section 9(b) of the Act.6.The Union has been at all times on and after March 3, 1962, the exclusiverepresentative of all the employees in the aforestated appropriate unit for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.7.On and after March 9, 1962, by changing unilaterally the hours and days ofwork and other terms and conditions of employment of its employees the Respondenthas refused to bargain and has engaged in unfair labor practices within the meaningof Section 8(a) (5) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I recommend that Oil City Brass Works, Beaumont,Texas, its officers, agents, successors, and assigns, shall1.Cease and desist from:(a) Interrogating employees concerning their union membership and activities,threatening them with reprisal because of such activity, and soliciting employees toengage in surveillance of the union activity of other employees.(b)Discriminating against employees in regard to their hire or tenure of employ-ment or any term or condition of employment because of their membership in oractivity on behalf of the Union or any other labor organization.(c)Changing unilaterally the hours and days of work or other terms and condi-tions of employment of its employees.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form labor organizations, to joinor assist the Union or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer Mitchell, Manning, Miller, Allen, Mobley, Potts, Kimball, Linscomb,and Stanton immediate and full reinstatement to their former or substantially equiv-alent positions without prejudice to their seniority or other rights or privileges, andmake them and Britt and Gary whole in the manner set forth in section V, above,entitled "The Remedy."The evidence shows that some few days before the hearing herein, the Respondentoffered temporary work to some of the above as new employees without seniority. OIL CITY BRASS WORKS145(b) Rescind all unilateral changes made on and after March 9, 1962, in the hoursand days of work and in other terms and conditions of employment of its employees.(c) Upon request bargain collectively with the Union as the exclusive representativeof the employees in the above-described unit with respect to rates of pay, wages,hours of work, and other terms and conditions of employment, and embody in asigned agreement any understanding reached.(d) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsnecessary for the determination of the amounts of backpay due under theserecommendations.(e) Post at its plant in Beaumont, Texas, copies of the attached notice marked"Appendix B." 29Copies of said notice, to be furnished by the Regional Directorfor the Twenty-third Region, shall, after being duly signed by the Respondent or itsauthorized representative, be posted by Respondent immediately upon receipt thereofand maintained by it for a period of 60 days thereafter in conspicuous places includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of the receipt of this Intermediate Report, what steps it hastaken to comply herewith.30In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order "so In the event that thisRecommendedOrder be adopted by the Board, this provisionshall be modified toread:"Notify said Regional Director, In writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewit1;APPENDIX AALL EMPLOYEESEMPLOYED IN THE FORGE SHOP ON MARCH 8, 1962EmployeeHare dateEmployeeHate dateOtis R. Ferguson--------10-29-44Galen Britt ------------3-16-57Alfred Puente__________11-28-47W. E. Maddox_________10-15-58Arthur A. Mitchell------9-7-48L. R. Miller____________12-29-58Eddie H. Kolander______8-7-51Thomas A. Lewis, Jr_..._12-30-58W. J. Johnston----------8-25-52Willie Fontenot---------2-24-59Tom Gary_____________2-19-53G. L. Blankenship------10-6-59John R. Hammock------6-10-53James ::ock____________8-9-60R L. Linscomb_________7-28-54James Britt ------------10-24-60Charlie L. Allen________12-28-543. L. Stanton----------1-26-61Darvin Durham_________2-9-55Jessie L.Mobley________5-18-61EarlKimble___________4-18-55M. A. Atwood__________6-5-61O. L. Mitchell__________11-3-55Norman Potts__________6-12-61Jesse L. Turner_________2-27-56Robert C. Mendoza------6-23-61J.E.Wright -----------6-14-56Edward Breaux_________3-2-62George L. Manning-----8-28-56APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union membershipor activities, threaten them with reprisal because of such activity, or solicit themto engage in surveillance of the union activity of other employees.WE WILL NOT discriminate against our employees in regard to their hire andtenure of employment or other terms and conditions of employment, becauseof their membership in or activities on behalf of international Brotherhood of 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,Local 587,AFL-CIO,or any other labor organization.WE WILL offer,to; the foljot ing,employees, immediate and. full reinstatement:to their former or substantially equivalent positions,without prejudice to theirseniority or other rights and privileges:Otto L.MitchellJessieL.MobleyGeorge L.ManningVictor Norman Potts, Jr.Leroy R. MillerRobert L. LinscombCharlie Lee AllenDavid L, StantonEarl Kimball, Jr.WE WILL make whole the above employees and Enoch James Britt and TomGaryfor any loss of pay suffered as a result of our discrimination against them.WE WILL rescind all unilateral changes made on and after March 9,1962,in the hours and days of work and in other terms and conditions of employ-ment of our employees.WE WILL, upon request,bargain collectively with the above-named labor or-ganization as the exclusive bargaining representative of all employees in theappropriate unit with respect to rates of pay, wages,hours of employment, andother terms and conditions of employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization,to form labor organiza-tions, to join or assist the above union, or any other labor organization,to bar-gain collectively through representatives of their own choosing,to engage inconcerted activities for the purposes of collective bargaining or mutual aid orprotection, or to refrain from any or all such activities, except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized'in: Section 8(a) (3) ofthe Act,as amended.All ouremployees are free to become,remain,or refrain from becoming or re-maining members of International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths, Forgers and Helpers, Local 587, AFL-CIO, or of any other labor or-ganization,except to the extent that this right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment,as author-ized in Section 8(a) (3) ofthe Act,as amended.OIL CITYBRASSWORKS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston 2, Texas, Telephone No. Capitol8-0611,Extension 296, if they have any question concerning this notice or compli-ance with its provisions.Cushman Motor Delivery CompanyandWalter E. FlackLocal 710, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWalter E. Flack.Cases Nos. 13-CA-4543 and 13-C. B-1140-°2.March 6, 1963DECISION AND ORDEROn June 5,1962, Trial Examiner Sidney Sherman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent Company and the Respondent Union had engaged in and141 NLRB No. 10.